Citation Nr: 1210374	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  07-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) and arthritis of the lumbar spine. 

2.  Entitlement to an initial compensable disability rating for recurrent hemorrhoids prior to September 24, 2010, and in excess of 10 percent thereafter. 

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1971 to February 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan and a May 2007 rating decision by the Togus VARO in Augusta, Maine.  Following the May 2007 rating decision, jurisdiction over the case was returned to the RO in Detroit, Michigan. 

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in November 2008.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in April 2009 and August 2010, at which time the issues presently before the Board were remanded for additional development.  

Finally, the Board is aware of the Court's recent decision in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court found that a claim for TDIU was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board finds that a claim for TDIU has been raised by the record, and it is addressed in the remand section below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the entire record, to include those documents included in the Virtual VA system.  Entered into the Virtual VA system, though not in paper form in the claims file before the Board, was an October 2009 letter from the Social Security Administration that informed the Veteran he had been awarded disability benefits as of a date in 2006.  This letter does not indicate the disability as determined by that federal agency.  Upon remand, the RO/AMC must obtain the underlying medical evidence for the disability application and include it in the claims file, and then readjudicate the pending claims.

Furthermore, the RO should also consider whether entitlement to TDIU is warranted during the appeal of a higher rating for the lumbar spine disability.  Of record is a May 2007 decision letter from VA's Vocational Rehabilitation office that informed the Veteran that that office would be unable to provide assistance, also because of his "disability."  As well, this decision letter does not indicate which disability the office considered, nor is the underlying file of record.  The Board observes that the Veteran has sought VA and private medical treatment for several disorders, not all of which are service-connected.  The Veteran also made multiple statements throughout the record referring to himself as being no longer employed, though for stated reasons that varied.  A request for TDIU is not a separate claim for benefits, but it is part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, supra.  The Board thus finds that this appeal includes a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration a copy of any disability determination and underlying medical evidence for such an application.  Document any negative searches for the claims file.

2.  Notify the Veteran of the evidence needed to substantiate his TDIU claim.  He should be advised to complete a formal TDIU application and to inform the RO/AMC of any recent medical or mental health treatment.  The notice letter should address the relative duties of VA and the Veteran in obtaining such evidence, as well as VA's practices in assigning disability evaluations and effective dates for those evaluations.

3.  Request the VA vocational rehabilitation file pertaining to the Veteran.  If such a file does not exist, obtain a statement to that effect.

4.   Then, after the completion of any additional development deemed necessary, the Veteran's claims of entitlement to TDIU, a higher initial rating for degenerative disc disease and arthritis of the lumbar spine, and a higher rating for hemorrhoids should be adjudicated.  If the determination of these claims remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  Then the claims folder should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


